      Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              3/29/2021
 MEDCENTER HOLDINGS INC.,
 MEDCENTER SOLUTIONS SA, MED
 SOLUTIONS MÉXICO, S. DE R.L. DE C.V.
 and MEDCENTER SOLUTIONS DO
 BRASIL SA,
                                                                          1:20-cv-00053 (ALC)
                                       Plaintiffs,
                   -against-                                              OPINION & ORDER

 WEBMD HEALTH CORP., MEDSCAPE,
 LLC, and WEBMD GLOBAL LLC,

                                       Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court now considers a motion by Defendants WebMD Health Corp., Medscape, LLC

and WebMD Global LLC (collectively the “WebMD Defendants” 1) to dismiss the First Amended

Complaint of Plaintiffs Medcenter Holdings Inc., Medcenter Solutions SA (“Medcenter

Argentina”), Med Solutions México, S. de R.L. de C.V. (“Medcenter Mexico”), and Medcenter

Solutions do Brasil SA (“Medcenter Brazil”) (collectively “Medcenter” 2) pursuant to Rule




         1
           The First Amended Complaint alleges that WebMD Health Corp. is a Delaware corporation that is
authorized to do business in the state of New York and has its nerve center and principal place of business in the state
and county of New York, with an address at 395 Hudson Street, New York, New York 10014; Medscape is a Delaware
limited liability company that is authorized to do business in the state of New York and has its nerve center and
principal place of business in the state and county of New York, with an address at 825 Eighth Avenue, 11th Floor,
New York, New York 10019; and WebMD Global is a Delaware limited liability company that is authorized to do
business in the state of New York and has its nerve center and principal place of business in the state and county of
New York, with an address at 111 8th Ave., New York, New York 10011. It further alleges Defendant WebMD Health
Corp controls the remaining WebMD Defendants.
         2
           Plaintiff Medcenter Holdings is a Cayman Islands corporation formed in 2002, with its nerve center and
principal place of business in Monaco. Medcenter Holdings directly or indirectly controls Medcenter Argentina,
Medcenter Mexico and Medcenter Brazil. The national Medcenter entities are organized under the laws of the
corresponding country and have principle places of business there. Medcenter Mexico holds the controlling
shareholder interest in Medcenter Argentina. Medcenter Holdings holds the controlling shareholder interest in
Medcenter Brazil and Medcenter Mexico.

                                                               1
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 2 of 13




12(b)(6) of the Federal Rules of Civil Procedure. For the reasons that follow, the motion is

DENIED.

                                               Background

       This matter arises from the alleged misappropriation of Medcenter’s trade secrets by the

WebMD Defendants, which Medcenter alleges led to the demise of its business. As of mid-2016,

the primary driver of Medcenter’s revenue was engagements by pharmaceutical companies to

create and execute drug and medical product marketing programs that targeted specific physicians

by practice specialty throughout Latin America. To design these programs, referred to as “Directed

Projects”, Medcenter leveraged two proprietary databases.

       One was their Physician Database, which had been built out over many years and contained

detailed information regarding doctors all over Latin America, including their contact information,

specializations, and more. This information was derived from Medcenter’s long-term relationships

with physicians and medical organizations throughout Latin America, as well as data collected

directly from physicians via Medcenter’s online portal.

       The other was Medcenter’s Salesforce Customer Relationship Management Database. “All

material data about each Medcenter Pharma Client, confidential contract terms, contract

negotiation status, key pharmaceutical executive/management contacts having project content

input or contract approval authority, Medcenter’s senior sales representatives having assigned

responsibilities for promoting Directed Projects, and other relevant information concerning

Medcenter’s Directed Projects, were maintained [there] with very restricted access”. FAC ¶ 58.

       The WebMD Defendants were engaged in a similar line of business to Medcenter in other

parts of the world but had no foothold in Latin America. Medcenter and Medscape entered into a


                                                    2
      Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 3 of 13




September 1, 2007 Collaboration Agreement to cross-use professional content targeting physicians

and do Directed Programs together and share revenue. The Collaboration agreement ended in

December 2013 with limited success.

       As of Spring 2014, discussions began between WebMD Health Corp. and Medcenter

concerning a potential acquisition of Medcenter’s Latin American subsidiaries by WebMD Health

Corp. These discussions were had, and accompanying diligence was done, pursuant to a detailed,

mutual, Non-Disclosure Agreement dated March 3, 2014 (the “NDA”). Pursuant to the NDA:


        Confidential Information of the disclosing party hereunder shall include all
        information about the disclosing party's businesses, operations, finances,
        properties, employees, relationships with third parties, plans, trade secrets,
        other intellectual property and ‘know-how’ and all other information,
        documents and materials that are delivered or otherwise disclosed by one party
        to the other, whether oral, written, visual or in some other form, and whether or
        not identified as confidential.
ECF No. 18-1 at 1. Confidential Information does not include:


        [I]nformation which (a) is or becomes generally available to the public, other
        than as a result of a disclosure by the receiving party hereunder or its
        Representatives (as defined below), (b) was available to the receiving party
        hereunder on a nonconfidential basis prior to its disclosure by the disclosing
        party, provided that the source of such Information was not known by the
        receiving party to be bound by a confidentiality agreement with, or other
        contractual, legal or fiduciary obligation of confidentiality to the disclosing
        party hereunder, (c) is or becomes available to the receiving party on a non-
        confidential basis from a source other than the disclosing party, provided that
        such source was not bound by a confidentiality obligation to the disclosing
        party, or (d) is or was independently developed by the receiving party without
        use of or reference to the Confidential Information.
Id.

       As part of this diligence process, WebMD Health Corp was shown the structure of the

proprietary databases but was not permitted to see the actual data. Representatives of WebMD

Health Corp. were given access to, and allowed to interview, Medcenter’s senior employees,


                                                   3
      Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 4 of 13




officers and country managers with Medcenter Argentina, Medcenter Brazil and Medcenter

Mexico, and were also permitted to see Medcenter’s confidential employment terms of its key

employees and officers, including Mariel Aristu, Medcenter Argentina’s Director and Vice

President of Sales and Key Accounts. The discussions about a possible purchase terminated in or

about early June 2015. Though Medcenter and WebMD Health Corp. settled on an all cash offer

of $20 million, WedMD Health Corp’s board did not approve the acquisition. Medcenter was told

the decision was based on purported economic risks associated with the Latin American region.

However, WebMD Global indicated an interest in acquiring Medcenter’s assets as late as May

2016.

          In mid-May 2016, Aristu attended a conference in Miami where the CEO of WebMD

Health Corp, Jeremy Schneider, was scheduled to give a presentation. Under the guise of needing

to work while on that trip, Aristu requested and was given the Salesforce Database access “key”.

A few days later, on June 6, 2019, Aristu resigned from Medcenter abruptly and without notice.

Shortly thereafter Aristu’s LinkedIn profile was updated to show that she worked at a WebMD

entity.

          After Aristu’s departure, Medcenter experienced a slowdown in Directed Projects, which

eventually led them to consider whether Aristu had stolen proprietary information when she

departed. On or about January 11, 2017, Medcenter for the first time saw that Medscape’s website

was publicizing pharmaceutical marketing programs in Latin America including projects for which

Aristu had been responsible prior to her departure from Medcenter.

          By an investigation that culminated in October 2017, “Medcenter [] learned that Aristu

used her access privileges and the Salesforce Database ‘key’ to access, download, retain and steal

substantial amounts of confidential Medcenter data on all ongoing Directed Projects that were in

                                                    4
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 5 of 13




process as of June 2016, including detailed information on every Pharma Client with which

Medcenter had a relationship and how that relationship operated. At the same time, she

intentionally delayed the progress of those Directed Projects until she left Medcenter, in part by

sending deceptive emails to Sanmarco in May and early June 2016 about anticipated deal closings

of Directed Projects.” FAC ¶ 133. “Medcenter also learned that during the approximate one month

period (mid-May to mid-June 2016) when Aristu was given administrative rights to the Salesforce

Database, she obtained from other Medcenter employees photographs of various Pharma Client

key contact persons, which she then added to the reports he created to be able to identify these key

persons whom she had never met.” FAC ¶ 135. Aristu also requested information from the

Physicians database gradually, thereby amassing data on entire Latin American countries while

not arousing suspicion.

       Altogether, Medcenter contends that the WebMD Defendants improperly used the

Confidential Information acquired pursuant to the NDA regarding Medcenter’s personnel to target

Aristu (and others) for poaching, and conspired with her to steal Medcenter’s trade secrets, the

Physicians and Salesforce databases, and ultimately Medcenter’s business.

       Medcenter initiated the instant lawsuit on January 3, 2020 and filed the operative First

Amended Complaint on June 5, 2020. Medcenter claims: misappropriation of trade secrets under

the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq. (Count I), misappropriation of trade secrets

under New York common law (Count II); and breach of contract by WedMD Health Corp. (Count

III). For relief Medcenter seeks (1) an order requiring the WebMD Defendants to provide an

accounting of all revenues and profits derived directly or indirectly from their misappropriation of

Medcenter’s trade secrets and confidential information; (2) a permanent injunction prohibiting the

WebMD Defendants from continuing to use or disclose Medcenter’s trade secrets; (3) an order

                                                     5
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 6 of 13




requiring the WebMD Defendants to account for and return all Medcenter trade secrets in their

possession, custody or control, and to certify that they have done so; (4) a permanent injunction

prohibiting the WebMD Defendants from continuing to use or disclose for any purpose

Medcenter’s trade secrets; (5) an award of compensatory, consequential, and exemplary damages

under the DTSA, including 18 U.S.C. §1836(b)(3)(B); (6) an award of compensatory,

consequential, and punitive damages for intentional misappropriation of Plaintiffs’ trade secrets

and confidential information under New York common law; (7) an award of damages against

WebMD Health Corp. for material breaches of the NDA; (8) prejudgment interest; and (9)

attorneys’ fees pursuant to U.S.C. 19 U.S.C. §1836(b)(3)(B) and costs.

        Defendants moved to dismiss the First Amended Complaint on July 13, 2020. Plaintiffs

opposed the motion on August 21, 2020. Defendants replied on September 9, 2020.

                                              Standard of Review

        When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a

court should “draw all reasonable inferences in [the plaintiff’s] favor, assume all well-pleaded

factual allegations to be true, and determine whether they plausibly give rise to an entitlement to

relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The

court’s function on a motion to dismiss is “not to weigh the evidence that might be presented at a

trial but merely to determine whether the complaint itself is legally sufficient.” Goldman v. Belden,

754 F.2d 1059, 1067 (2d Cir. 1985). The court should not dismiss the complaint if the plaintiff has

stated “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

                                                       6
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 7 of 13




570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678. However, “the tenet that a court must accept a complaint’s allegations as true is

inapplicable to threadbare recitals of a cause of action’s elements, supported by mere conclusory

statements.” Id. at 663.

                                                 Discussion

       Defendants move to dismiss under Rule 12(b)(6) arguing that Plaintiffs’ trade secret claims

are untimely; that neither the DTSA nor New York common law apply here because the

misappropriation occurred in Argentina; that the trade secret claims do not state a claim for relief;

and that the contract claim fails to allege a breach or damages. For the reasons that follow, the

motion is DENIED.


1. Defense of Trade Secrets Act and New York Misappropriation Claims

       Enacted in 2016, the Defense of Trade Secrets Act provides a federal cause of action for

trade secret misappropriation. See Defend Trade Secrets Act of 2016, ch. 90, 130 Stat. 376 (2016)

(codified as amended at 18 U.S.C. § 1831 et seq.). It defines a trade secret to include "all forms

and types of financial, business, scientific, technical, economic, or engineering information,

including patterns, plans, compilations, program devices, formulas, designs, prototypes, methods,

techniques, processes, procedures, programs, or codes, whether tangible or intangible, and whether

or   how    stored,   compiled,    or   memorialized     physically,   electronically,   graphically,

photographically" but only if (A) "the owner thereof has taken reasonable measures to keep such

information secret;" and (B) "the information derives independent economic value. . . from not

being generally known . . . [or] readily ascertainable . . . [to] another person who can obtain

economic value from the disclosure or use of the information[.]" 18 U.S.C. § 1839(3)(A)-(B).

                                                     7
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 8 of 13




        Under the DTSA, Misappropriation is defined as:


         (A) acquisition of a trade secret of another by a person who knows or has
         reason to know that the trade secret was acquired by improper means; or
         (B) disclosure or use of a trade secret of another without express or implied
         consent by a person who—
         (i) used improper means to acquire knowledge of the trade secret;
         (ii) at the time of disclosure or use, knew or had reason to know that the
         knowledge of the trade secret was—
         (I) derived from or through a person who had used improper means to acquire
         the trade secret;
         (II) acquired under circumstances giving rise to a duty to maintain the secrecy
         of the trade secret or limit the use of the trade secret; or
         (III) derived from or through a person who owed a duty to the person seeking
         relief to maintain the secrecy of the trade secret or limit the use of the trade
         secret; or
         (iii) before a material change of the position of the person, knew or had reason
         to know that—
         (I) the trade secret was a trade secret; and
         (II) knowledge of the trade secret had been acquired by accident or mistake;
18 USCS § 1839(5).

        “A plaintiff claiming misappropriation of a trade secret [under New York law] must prove:

(1) it possessed a trade secret, and (2) defendant is using that trade secret in breach of an agreement,

confidence, or duty, or as a result of discovery by improper means. A trade secret is ‘any formula,

pattern, device or compilation of information which is used in one's business, and which gives

[one] an opportunity to obtain an advantage over competitors who do not know or use it’". E.J.

Brooks Co. v. Cambridge Sec. Seals, 80 N.Y.S.3d 162, 171 (May 3, 2019) (citations omitted).

            a. Timeliness of the DTSA and New York Misappropriation Claims

        DTSA claims are subject to a three-year statute of limitations and accrue from the date the

misappropriation “is discovered or by the exercise of reasonable diligence should have been

discovered.” 18 U.S.C. § 1836(d). Under New York law, trade-secret-misappropriation claims are

also subject to a three-year statute of limitations. See Andrew Greenberg, Inc. v. Svane, Inc., 36


                                                       8
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 9 of 13




A.D.3d 1094, 830 N.Y.S.2d 358, 362 (2007). "[W]hen a trade secret misappropriation claim

accrues depends on what the party alleged to have committed the misappropriation did with the

information. If a party misappropriates and publicly discloses a trade secret, the claim accrues

upon disclosure. If, however, the party keeps the secret confidential yet makes use of it to his own

commercial advantage, each successive use constitutes a new actionable tort for purposes of the

statute of limitations." CSFB HOLT L.L.C. v. Collins Stewart Ltd., 2004 U.S. Dist. LEXIS 15774,

at *23-24 (S.D.N.Y. Aug. 10, 2004) (citing Bausch & Lomb Inc. v. Alcon Laboratories, Inc., 64

F. Supp. 2d 233, 247 (W.D.N.Y. 1999)).

       WebMD Defendants argue that Medcenter should have discovered the misappropriation as

early as June 4, 2016, when Aristu quit and no later than September 2016, when a conflict over

Aristu’s departure arose. Plaintiffs counter that they did not have sufficient information to discover

that Aristu had actually misappropriated Medcenter’s proprietary databases until October 2017.

The rule “in the statute of limitations context is that dismissal is appropriate only if a complaint

clearly shows the claim is out of time.” Harris v. City of N.Y., 186 F.3d 243, 250 (2d Cir. 1999).

“[T]he survival of a Rule 12(b)(6) motion to dismiss on statute of limitations grounds requires only

allegations consistent with a claim that would not be time-barred.” Id. at 251. While the

benchmarks WebMD Defendants point to indicate that Medcenter was aware that Aristu had been

poached, they do not clearly show that Medcenter should have known that Aristu took information

from the proprietary databases at that time. Because the Court cannot conclude that the First

Amended Complaint clearly shows Medcenter should have discovered the misappropriation by the

exercise of reasonable diligence more than three years prior to the filing of the Complaint, the

Court denies the motion to dismiss in this regard.




                                                      9
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 10 of 13




             b. Applicability of the DTSA and New York Misappropriation Law Extraterritorially

         WebMD Defendants argue that the DTSA does not apply extraterritorially for civil matters,

and therefore is inapplicable here because the events largely occurred in Argentina. WedMD’s

main argument is that the use of “offense” in 18 USCS § 1837 3, as opposed to violation, indicates

that the DTSA’s extraterritorial application is limited to the criminal. Medcenter argues that the

DTSA does indeed apply extraterritorially for civil matters like this one where an act in furtherance

of the misappropriation was committed in the United States.

         Several district courts around the country have considered this issue. The overwhelming

weight of authority 4 indicates that the DTSA applies extraterritorially for both criminal and civil

matters (1) “if the offender is a natural person who is a citizen or permanent resident alien of the

United States, or an organization organized under the laws of the United States or a State or

political subdivision thereof; or (2) an act in furtherance of the offense was committed in the United

States.” 18 USCS § 1837. The Court finds the well-reasoned decision in Motorola Sols. v. Hytera

Communs. Corp., out of the Northern District of Illinois, which rejects the WedMD Defendant’s

argument that the use of “offense” is dispositive, to be highly persuasive. Accordingly, the Court

joins these district courts in concluding that the DTSA applies extraterritorially in criminal or civil

matters under the aforementioned conditions.




         3
            Section 1837 Applicability to conduct outside the United States: “This chapter [18 USCS §§ 1831 et seq.]
also applies to conduct occurring outside the United States if—(1) the offender is a natural person who is a citizen or
permanent resident alien of the United States, or an organization organized under the laws of the United States or a
State or political subdivision thereof; or (2) an act in furtherance of the offense was committed in the United States.”
          4
            See e.g., Motorola Sols. v. Hytera Communs. Corp., 436 F. Supp. 3d 1150, 1159 (N.D. Ill. 2020); Luminati
Networks Ltd. v. BIScience Inc., No. 2:18-CV-00483-JRG, 2019 U.S. Dist. LEXIS 79843, 2019 WL 2084426, at *9-
10 (E.D. Tex. May 13, 2019); ProV Int'l Inc. v. Lucca, No. 8:19-CV-978-T-23AAS, 2019 WL 5578880, at *3 (M.D.
Fla. Oct. 29, 2019); MACOM Tech. Sols. Inc. v. Litrinium, Inc., No. SACV19220JVSJDEX, 2019 WL 4282906, at *4
(C.D. Cal. June 3, 2019).

                                                               10
     Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 11 of 13




        The question then becomes whether the pre-conditions for extraterritorial application of

the DTSA are met in this case. Medcenter argues that acts in furtherance of the misappropriation

were committed in the United States. These include the meeting between Aristu and Schneider in

Miami, FL; the negotiation of the NDA in New York, which Medcenter contends was a Trojan

Horse for WebMD Defendants to learn about Medcenter’s employees and proprietary databases;

and Aristu’s consulting work with WebMD, which her contract indicates would take place partly

in the United States. The Court concludes that these allegations sufficiently allege acts in

furtherance of the misappropriation in the United States. The Court accordingly DENIES

WebMD’s motion as to this issue.

        The Court now turns to the question of whether New York common law misappropriation

reaches the conduct here. Defendants contend that “not a single act [related to the

misappropriation] is alleged to have occurred in New York, so there is clearly no basis for Plaintiffs

to invoke New York common law at all.” Mot. ECF No. 28 at 4. The Court disagrees with the

premise of this argument, which is that Medcenter only pleaded tortious conduct in Argentina.

Rather, Medcenter sufficiently alleges that WebMD Defendants engaged in misappropriation from

its nerve center in New York. The Court therefore declines to dismiss the New York claim on this

basis at this stage of the case.

            c. Failure to State a Claim for Misappropriation under the DTSA and New York Law

        WebMD Defendants argue that these claims must be dismissed because Medcenter does

not plead facts that, if true, show WebMD Defendants acquired or used Medcenter’s trade secrets

and rely solely on speculation about what “must have happened”. Mot. at 23-24. The Court

disagrees. Medcenter sets forth detailed allegations about what proprietary materials were

misappropriated (the Salesforce and Physician databases), how WebMD Defendants came to have

                                                     11
    Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 12 of 13




them (the theft by Aristu who was then hired by a WedMD Defendant), which led to Medcenter’s

loss of specific accounts previously handle by Aristu and the decline of its business. Contrary to

WebMD’s assertions, this is not mere “must have happened” reasoning like in Exceed Holdings

LLC v. Chi. Bd. Options Exch. Inc., where the court noted a “complete absence of factual

allegations tending to show that [the defendant] disclosed any of [the plaintiff’s] proprietary

information”. No. 17-CV-8078 (RA), 2018 U.S. Dist. LEXIS 169417, at *17 (S.D.N.Y. Sep. 30,

2018). The Court accordingly DENIES the motion to dismiss with respect to this argument.


2. Breach of Contract Claim

       “To prevail on a breach of contract claim under New York law, a plaintiff must prove ‘(1)

a contract; (2) performance of the contract by one party; (3) breach by the other party; and (4)

damages.'" Terwilliger v. Terwilliger, 206 F.3d 240, 245-46 (2d Cir. 2000) (citing First Investors

Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 168 (2d Cir. 1998)).

       WebMD Defendants seek dismissal of the breach of contract claim on the basis that the

identity of the Medcenter employees it hired were not confidential and Medcenter alleges no

damages. WedMD Defendants’ argument mischaracterizes the alleged breach. The gravamen of

Medcenter’s breach allegation is not that the very identity of the employees was confidential.

Rather, the claim seems to be that WebMD Health Corp used information acquired pursuant to the

NDA about Medcenter’s operations to target employees for poaching. Whether this is so, or these

people were simply found on LinkedIn or through the course of WedMD Defendants and

Medcenter collaborating, as WebMD Defendants contend, is a question of fact not to be resolved

on this motion. Medcenter contends that this poaching contributed to the ultimate demise of

Medcenter. The Court concludes this sufficiently states a breach and damage at this stage.

Accordingly, the Court DENIES the motion to dismiss on this ground.

                                                   12
    Case 1:20-cv-00053-ALC-GWG Document 33 Filed 03/29/21 Page 13 of 13




                                          Conclusion

      For the reasons stated above, WebMD Defendants’ motion to dismiss is DENIED.

SO ORDERED.

Dated: March 29, 2021                        __________________________________
       New York, New York                         ANDREW L. CARTER, JR.
                                                  United States District Judge




                                              13
